Citation Nr: 1012223	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 2001 to 
April 2002.

This appeal to the Board of Veterans' Appeals (Board) is 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico - which determined the Veteran had not submitted 
new and material evidence and, therefore, denied his 
petition to reopen his previously denied, unappealed, claim 
for service connection for a back disorder.

In this decision, however, the Board is reopening the claim 
on the basis of new and material evidence.  Since, however, 
the claim requires still further development, the Board is 
then remanding the claim to the RO via the 
Appeals Management Center (AMC) before readjudicating the 
claim on its underlying merits.


FINDINGS OF FACT

1.  An unappealed February 2004 RO rating decision initially 
considered and denied the Veteran's claim for service 
connection for a back disorder due to the fact that he did 
not have a then current diagnosis of a back disorder (such 
as to account for his subjective complaints of pain) or 
evidence of a chronic disability since service.  

2.  Some of the additional evidence since received, however, 
is not cumulative or redundant of the evidence already 
considered in that prior decision and relates to an 
unestablished fact needed to substantiate this claim.




CONCLUSIONS OF LAW

1.  The RO's February 2004 rating decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

2.  But new and material evidence has been received since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108; 38 C.F.R. §§ 3.102, 3.156, 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).

For a petition to reopen a previously denied unappealed 
claim, this VCAA notice must:  (1) notify the Veteran of the 
evidence and information necessary to reopen the claim 
(i.e., by describing what is meant by new and material 
evidence); (2) identify what specific evidence is required 
to substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
of this claim on the merits; and (3) provide general VCAA 
notice for the underlying service connection claim that 
complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and any applicable legal precedent.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006).

These VCAA notice requirements apply to all five elements of 
a claim, including concerning the downstream disability 
rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008), that prejudicial 
deficiencies in the timing or content of a VCAA notice can 
be cured by showing the essential fairness of the 
adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant 
("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision 
and final Agency adjudication of the claim ... served to 
render any pre-adjudicatory section 5103(a) notice error 
non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See 
also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the 
claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the 
notice described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content of VCAA 
notice.

Here, since the Board is reopening the claim on the basis of 
new and material evidence, the Board need not determine 
whether there has been compliance with Kent because the 
claim is being reopened, regardless, so the holding in Kent 
is ultimately inconsequential.  38 C.F.R. § 20.1102.  
Moreover, the Board is temporarily deferring consideration 
of whether there has been compliance with the other notice-
and-duty-to-assist provisions of the VCAA pending completion 
of the additional development following this remand.  This 
determination is better made once this additional remand 
development is completed.

II.  Whether there is New and Material Evidence to Reopen 
the Claim for Service Connection for a Back Disorder

As already alluded to, an earlier February 2004 rating 
decision initially considered and denied this claim.  And 
when not appealed, that decision became final and binding on 
the Veteran based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

The Veteran filed a petition to reopen this claim in June 
2006.  Therefore, the amended regulations with respect to 
new and material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen, as 
here, filed on or after August 29, 2001.

The Board must make this threshold preliminary determination 
of whether to reopen based on the receipt of new and 
material evidence, irrespective of what the RO may have 
determined in this regard, because this initial 
determination affects the Board's jurisdiction to adjudicate 
the underlying claim on its merits on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) and VAOPGCPREC 
05-92 (March 4, 1992).

If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may 
have determined in this regard is irrelevant.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  

The first step is to determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
claim.  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).



Second, if VA determines the evidence is new and material, 
it may then proceed to evaluate the merits of the claim on 
the basis of all the evidence of record, but only after 
ensuring the duty to assist has been fulfilled.  See Winters 
v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing 
the analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

In the prior February 2004 decision, the RO denied the claim 
because there was no competent evidence of a then current 
diagnosis of a back disorder (such as to account for the 
Veteran's subjective complaints of pain) or evidence of a 
chronic disorder since service.  At the time of that 
February 2004 rating decision, he only had indications of 
treatment for chronic back pain, beginning in service, 
as evidenced by his service treatment records (STRs).  
However, he did not have any underlying diagnosis.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001) (indicating that pain, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).

During the years since that February 2004 decision, and 
especially after filing a petition to reopen this claim in 
June 2006, the Veteran submitted additional evidence from 
Dr. P.A. in March 2008 showing current diagnoses of 
lumbosacral sprain, cervical sprain and neck sprain.

Additionally, since that initial February 2004 decision, the 
Veteran has submitted the abovementioned treatment records 
from Dr. P.A. and a statement from another private 
physician, Dr. P.M., indicating the Veteran suffers from 
"back pain due to great physical exertion . . . during his 
military service."  The date this opinion was written is 
illegible; regardless, it addresses the potential etiology 
of the Veteran's back disorder and, importantly, attributes 
it to his military service.

So unlike when the RO initially considered and denied the 
claim in February 2004, there is now competent evidence 
confirming the Veteran has a current back disorder, so as to 
account for his subjective complaints of pain.  Moreover, 
there are indications this disorder may be attributable to 
his military service.  And, as explained, the credibility of 
this additional evidence is presumed - albeit for the 
limited purpose of determining whether this evidence is new 
and material.  Justus, 3 Vet. App. 510, 513 (1992).  And as 
the Court explained in Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), new evidence is sufficient reopen a claim 
if it contributes to a more complete picture of the 
circumstances surrounding the origin of the disability at 
issue, even where this additional evidence is not enough to 
convince the Board to grant the claim.

This finding of new and material evidence, however, does not 
mean the claim ultimately will be granted, only that it is 
deserving of further consideration on its underlying merits.  
So to this extent, and this extent only, the appeal is being 
granted subject to the further development of this claim on 
remand.


ORDER

As there is new and material evidence, the petition to 
reopen the claim for service connection for a back disorder 
is granted.


REMAND

Before addressing this claim on its underlying merits, the 
Board finds that additional development of the evidence is 
required.

Another VA compensation examination and medical nexus 
opinion are needed to determine the nature and etiology of 
the Veteran's back disorder, specifically in terms of 
whether it is attributable to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  See also Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002).

The Veteran was provided a VA compensation examination in 
August 2006 to determine whether his complaints of chronic 
back pain were related to his 
in-service treatment for back pain beginning in November 
2001.  However, at the conclusion of that August 2006 
examination, the VA examiner did not render an opinion as to 
the nature and etiology of any then current back disorder.  
So a medical opinion concerning this is still needed.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination for a medical 
nexus opinion concerning the likelihood 
(very likely, as likely as not, or 
unlikely) that any current diagnoses of 
back (lumbosacral) and neck (cervical) 
sprains are attributable to his military 
service - but especially to his treatment 
during service, beginning in November 2001, 
for complaints of back pain.

The Veteran is hereby advised that failure 
to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on this pending claim.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.  

The term "as likely as not" 
(50 percent/greater probability) does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.



2.  Then readjudicate the claim for service 
connection for a back disorder on a de novo 
basis, in light of the additional evidence.  
If this claim is not granted to the 
Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) 
and give him an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration 
of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


